Citation Nr: 1127640	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea pedis prior to February 20, 2009, and a rating in excess of 10 percent from February 20, 2009, forward.

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to October 1993 and October 1, 2001 to October 5, 2001, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable disability rating for the Veteran's tinea pedis, and denied service connection for diabetes mellitus.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in November 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In January 2009, the Board remanded the case for additional development.  Subsequently, the RO issued another rating decision in September 2009, which increased the Veteran's disability rating for tinea pedis to 10 percent, effective February 20, 2009.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on the claim for service connection for diabetes mellitus. 

As a final introductory matter, the Board notes that, the Veteran was afforded a separate July 2009 VA examination for his onychomycotic nail condition.  Significantly, however, it is unclear from the evidence of record whether he intended to file a claim of service connection for this nail condition.  As the AOJ has not yet adjudicated this issue, the Board does not have jurisdiction, and it is referred back to the AOJ for appropriate action.

The issue of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 20, 2009, the Veteran's tinea pedis affected less than 5 percent of his entire body, and did not affect any exposed areas.

2.  From February 20, 2009, forward, the Veteran's tinea pedis affected at least 5 percent of his entire body, but less than 20 percent, and did not affect any exposed areas.


CONCLUSIONS OF LAW

1.   The criteria for a compensable disability rating for tinea pedis prior to February 20, 2009, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code (DC) 7806 (2007).  

2.  The criteria for an increased disability rating in excess of 10 percent for tinea pedis, from February 20, 2009, forward, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code (DC) 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in January 2006, July 2006, and 3 2007, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in September 2006, February 2009, and July 2009.  The Veteran has not indicated that he has received additional treatment for his service-connected tinea pedis.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

The Veteran and his representative contend, in substance, that the Veteran's tidea pedis is more disabling than currently evaluated.  The Board will address whether a higher rating or ratings should have been granted for any time period during the appeal. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

For historical purposes, it is noted that service connection for tinea pedis was established by the RO in November 1995, based on, among other things, the Veterans service treatment records which showed that he was treated for the condition in 1993.  The Veteran filed a claim for an increased rating for his tinea pedis in December 2005, and that during the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id.  

The Veteran's service-connected tinea pedis is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, which provides ratings for dermatitis or eczema. Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, hearing testimony, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for a compensable disability rating for his service-connected tinea pedis.  

In this regard, the Board notes that there is a substantial amount of lay and medical evidence of record pertaining to the current severity of the Veteran's nail condition.  Significantly, however, the Veteran is not service connected for any nail condition; rather, service connection is currently only in effect for a skin disability, to include tidea pedis.  Moreover, entitlement to a compensable disability rating for his service-connected tidea pedis is the only issue currently on appeal.  As such, the Board will not herein discuss the evidence of record regarding the current severity of his toe nail condition, but will instead only focus on the evidence of record pertaining to the skin condition of his feet.  

A. A compensable rating prior to February 20, 2009

In determining whether the Veteran is entitled to a compensable rating since prior to February 20, 2009, the Board has reviewed private treatment records, and the September 2006 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a compensable disability rating, during this time period at issue.

Turning to the evidence of record, private treatment records document that the Veteran was being treated for a skin condition on the bottom of his feet.  The physician noted that the Veteran had inflammation with moderate maceration and scaling plantar aspect of both feet.  Additionally, he noted that 100 percent of the bottom of both of the Veteran's feet were affected.  The physician diagnosed the Veteran with dermatophytosis.  The treatment records also noted that the Veteran was prescribed a lactinole creme. 

Additionally, the Veteran was afforded a VA examination in September 2006.  The Veteran reported that he had cracks between his toes on both feet, which were itchy and painful.  Additionally, it was noted that both of his plantars peel.  The Veteran reported that he first treated his foot condition with Desenex powder, which controlled it.  Subsequently, a podiatrist prescribed the Veteran tinactin cream, which he applied for two years and controlled his condition.  Additionally, the Veteran reported that he had been treated for tinea pedis in the past 12 months.  Furthermore, the Veteran stated that he was prescribed a topical treatment that he applied externally, once daily.  Moreover, the examiner noted that the Veteran was not treated with a corticosteroid or an immunosuppressive.  Upon examination, the examiner noted that none of the Veteran's exposed areas, including the head, face, and neck, were affected.  The examiner noted that less than five percent of the Veteran's total body area was affected, and noted that the Veteran had mild maceration at toe webs between the right fourth and fifth digits, and third and fourth digits, and between the left fourth and fifth digits.  The examiner noted that the Veteran had bilateral, moderate skin desquamation at both plantars.  The examiner diagnosed the Veteran with bilateral tinea pedis and bilateral onychomychosis.  Lastly, the examiner noted that the Veteran's condition did not affect his occupational activities. 

Furthermore, the Veteran was afforded a Travel Board hearing in November 2008.  The Veteran stated that he had breakouts, sores between his toes, and skin peeling on his feet and heels.  Additionally, the Veteran noted that he had been given cream to medicate his condition.  When asked if his doctor prescribed corticosteroids or immunosuppresive drugs, the Veteran reported that that was the type of oral medication his doctor prescribed him, until it was stopped because it was causing damage to his liver.  

Based on the above evidence, the Board finds that the Veteran is not entitled to a compensable disability evaluation for his tinea pedis prior to February 20, 2009.  Under Diagnostic Code 7806, a 10 percent disability rating requires that at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas of the body be affected.  A compensable 10 percent disability evaluation is also available for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the previous 12 month period.

As outlined above, less than 5 percent of the Veteran's entire body was affected by his tinea pedis prior to February 20, 2009.  The VA examiner noted that none of the Veteran's exposed areas were affected by his tinea pedis.  Moreover, the evidence indicates that while the Veteran treats his disorder with topical creams, he does not intermittently use systemic medications to treat his tinea pedis.  While the Veteran reported at the Travel Board hearing that he was put on oral medication, he specifically reported at the September 2006 VA examination that he was not being treated with a corticosteroid or other immunosuppressive drugs.  As such, a compensable disability rating of 10 percent is not warranted under Diagnostic Code 7806 for tinea pedis.

The Board has also considered whether the Veteran would be entitled to an additional disability rating under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  However, the Veteran's tinea pedis is not located on his face, head, or neck.  As such, the Board finds that the Veteran is not entitled to an additional disability rating based on disfigurement of the face, head or neck.

Likewise, the Board has considered whether there are any additional Diagnostic Codes pertaining to scars that may permit a higher disability evaluation.  Diagnostic Codes 7801 and 7802 provide ratings for scars, other than the head, face, or neck.  Diagnostic Codes 7803 and 7804 provide a 10 percent rating for superficial unstable scars or scars that are painful on examination, respectively.  Id.  Finally, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  However, the Veteran's VA treatment records and VA examination does not document that the Veteran has any scars as a result of his tinea pedis.  As such, none of the additional codes available for scarring apply to the Veteran's claim.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability rating for tinea pedis, prior to February 20, 2009, must be denied.

B. Evaluation in excess of 10 percent from February 20, 2009, forward

In determining whether the Veteran is entitled to a disability rating in excess of 10 percent since February 20, 2009, the Board has reviewed the February 2009 and July 2009 VA examination reports.  Based on this evidence, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 10 percent, during this time period at issue.

The Veteran was afforded a VA examination in February 2009.  The Veteran reported that his foot condition had not changed.  He stated that he has a breakout every three weeks, and that it first starts as an itch and redness, then fissures appear between his toes, and lastly the whole plantar peels.  Moreover, the Veteran reported that he received treatment for his tinea pedis in the past 12 months, which included topical antifungal cream.  The Veteran reported that he did not receive corticosteroid or immunosuppressive treatment.  Upon examination, the examiner noted that none of the Veteran's exposed areas, including the head, face, and neck, were affected.  Additionally, the examiner noted that greater than five percent, but less than 20 percent of the Veteran's total body area was affected.  Furthermore, the examiner noted that the Veteran had some maceration between toes, and moderate desquamation at both plantars, and medial and lateral sides of both feet.  The examiner diagnosed the Veteran with bilateral tinea pedis.  Lastly, the examiner noted that the Veteran's condition did not affect his activities of daily living or occupational activity as a full-time deputy corrections officer. 

The Veteran was afforded another VA examination in July 2009.  The examiner noted that the Veteran reported no skin disease treatment over the past 12 months, and after the examination, the examiner diagnosed the Veteran with dermatophytosis of the feet, bilaterally.  The examiner stated that the Veteran had some maceration between toes, moderate desquamation at both plantars, and medial and lateral sides of both feet, and noted that the Veteran had healing fissures between the 4th and 5th toes.  Moreover, the examiner noted that the Veteran was limping upon entering the office, favoring his right side.  The Veteran reported that he used lactinol creme twice daily to the affected areas.  Furthermore, the examiner stated that the Veteran stands most of the time at work, and had to take about five breaks during his shifts to rest his feet because of the pain.  Lastly, the examiner noted that the Veteran continued to get flare ups every two to three weeks that lasted about five to six days, and then start to get better.  

Based on the above evidence, the Board finds that the Veteran is not entitled to a increased disability rating in excess of 10 percent for his tinea pedis since February 20, 2009.  Under Diagnostic Code 7806, a 30 percent disability rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  As outlined above, the February 2009 and July 2009 VA examiners stated that more than 5 percent, but less than 20 percent of the Veteran's entire body was affected by his tinea pedis since February 20, 2009.  The VA examiners noted that none of the Veteran's exposed areas were affected by his tinea pedis.  Moreover, the evidence indicates that while the Veteran treats his disorder with topical creams, he does not use systemic medications to treat his tinea pedis.  Specifically, the Veteran reported at both VA examinations that he was not being treated with a corticosteroid or other immunosuppressive drugs.  As such, an increased disability rating in excess of 10 percent is not warranted under Diagnostic Code 7806 for tinea pedis.

As stated above, none of the additional codes available for disfigurement of the head, face, or neck, and scarring, apply to the Veteran's claim.  As such, the Board finds that the Veteran is not entitled to an additional or higher disability rating based on these regulations.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for tinea pedis, since February 20, 2009, must be denied.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board acknowledges that the Veteran has reported troubles at work due to his tidea pedis symptoms.  However, the record reflects that the Veteran is currently still employed full-time.  Additionally, the Veteran's tidea pedis has not been shown to warrant frequent, or, indeed, any periods of hospitalization throughout the relevant appeals period.  Therefore, the symptoms associated with the Veteran's tinea pedis are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to a compensable disability rating prior to February 20, 2009, for the Veteran's tinea pedis, is denied.

Entitlement to an increased disability rating in excess of 10 percent for the Veteran's tinea pedis, since February 20, 2009, is denied. 
REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for diabetes mellitus.  

The Veteran contends he was diagnosed with diabetes mellitus while on active duty.  While the record contains some service treatment records from the National Guard, it does not appear that all of the medical and personnel records have been obtained.  In other words, the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the National Guard and Naval Reserve have not been verified.

The law provides that active military service is active duty; any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty is active service.  Active service also includes a period of inactive duty training during which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full- time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). 

To date, there is no indication from the claims file that attempts have been made to obtain the Veteran's personnel records.  As such, in order to fully and fairly consider the Veteran's appeal, VA should attempt to obtain the Veteran's National Guard and Naval Reserve records to ascertain whether the Veteran may have been serving on active duty; active duty for training; or inactive duty for training at the time of the incurrence of the claimed disorder.  Particularly, the RO/AMC should confirm all of the Veteran's Navy, National Guard, and Naval Reserve service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA

Lastly, the Board finds that a remand is also necessary to obtain any outstanding private treatment records with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus.  The claims file contains an October 2001 letter from Veteran's private physician and a January 2004 letter from the Gifford Health Center, stating that the Veteran was receiving treatment for his Type II Diabetes Mellitus.  However, the treatment records pertaining to the Veteran's diabetes mellitus around those time periods have not been associated with the claims file.  Furthermore, because these records are absent, it is unclear to the Board when the Veteran was first diagnosed with diabetes mellitus.  As these treatment records may contain information pertinent to his claim for service connection, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers, to include Dr. Graham and Gifford Health Center, who have treated him for his claimed diabetes mellitus.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) Contact the Florida Adjutant General, and/or any other indicated agency, and request copies of the Veteran's complete service personnel records.  Specifically, the RO/AMC should confirm all of the Veteran's Navy, National Guard, and Naval Reserve service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.  

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


